ON REHEARING.
Per Curiam.
In the opinion of Chief Justice Brooke, it was said with reference to the question of discovered negligence that the declaration was not framed upon that theory. The question of the sufficiency of the declaration apparently was not raised in the court below, and the question of subsequent or discovered negligence, as applicable to this case, is discussed in briefs of counsel. "That the learned circuit judge considered the question as before him is very apparent from his charge to the jury, in which he said:
“There is another phase of law which has been suggested by the plaintiff in the case, what we call 'subsequent negligence,’ that is, that duty that devolved upon a motorman in charge of a car, where he has *18reasonable ground to believe that, a party observed in front of his car at a distance far enough so he could have stopped his car, was in a dangerous situation, and notwithstanding the apparent unconcern or negligent attitude of the person.”
Counsel for the defendant and appellee, in the motion for rehearing, insist that gross negligence must be pleaded, and rely upon the case of Denman v. Johnston, 85 Mich. 387 (48 N. W. 565). We think this is true, and it would have been a proper question if it had been urged in the court below, where opportunity might have been given to amend the declaration. As the case is being sent- back for a new trial, in the event the case should be again tried upon that theory and the question raised, an amendment to the declaration might be then allowed. .
The other questions discussed in the motion for a rehearing were fully considered by the court in the previous opinions.